Citation Nr: 1212359	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-43 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 2008 for the award of service connection for bilateral sensorineural hearing loss.

2.  Entitlement to an effective date earlier than August 13, 2008 for the award of service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted entitlement to service connection for bilateral hearing loss and tinnitus with initial 10 percent evaluations assigned effective August 13, 2008.  Jurisdiction over the claims file is currently held by the RO in Portland, Oregon.

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In December 2011, the Veteran withdrew the claim for entitlement to an earlier effective date for the award of service connection for bilateral sensorineural hearing loss from the current appeal.

2.  The Veteran's claim for entitlement to service connection for bilateral tinnitus was received by VA on May 31, 2006 and entitlement to the benefit arose on the same date. 


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction over the withdrawn claim for entitlement to an earlier effective date for the award of service connection for bilateral sensorineural hearing loss as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an earlier effective date of May 31, 2006, but not earlier, for the award of service connection for bilateral tinnitus are met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his claim for an earlier effective date for the award of service connection for bilateral sensorineural hearing loss in a written statement submitted at the December 2011 hearing.  The Veteran also testified during the hearing that he wished to withdraw the claim.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


Earlier Effective Date Tinnitus

The Veteran contends that an earlier effective date is warranted for the award of service connection for bilateral tinnitus.  Service connection for the disability was granted in the January 2009 rating decision on appeal with an initial 10 percent evaluation assigned effective August 13, 2008.  The Veteran testified in December 2011 that an earlier effective date of May 31, 2006 was appropriate as it was the date his claim for service connection was received by VA.  

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (2011).  

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

The Veteran submitted an online claim for entitlement to service connection for tinnitus that was received by VA on May 31, 2006.  The claim specified that it was for "ears ringing."  The claim was denied in a November 2007 rating decision and the denial was confirmed in a December 2007 rating decision.  The Veteran filed a notice of disagreement (NOD) on August 13, 2008.  A VA examination was provided in November 2008, and the examining audiologist provided a medical opinion in support of the claim.  Service connection for tinnitus was then granted in a January 2009 rating decision effective August 13, 2008.  In the rating decision, the RO noted that tinnitus had not been specifically claimed by the Veteran and the effective date of August 13, 2008 was assigned as it was the date his claim for service connection for hearing loss was received.  

Review of the claims file clearly shows that the Veteran's May 2006 claim for service connection included tinnitus.  Since the Veteran's claim was received more than one year after his separation from service, the appropriate effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The Board finds that entitlement to service connection for tinnitus arose at the time the Veteran's claim was received.  The May 2006 claim included a statement from the Veteran reporting a continuity of symptoms since service and the Veteran's service records confirm his participation in combat in Vietnam and the incurrence of acoustic trauma.  The record in May 2006 therefore established all the elements of a successful claim of service connection-a current disability (as tinnitus is capable of lay diagnosis), an in-service injury, and the Veteran's credible account of a continuity of symptoms since service.  Accordingly, the Veteran's claim for tinnitus and entitlement to the benefit arose on May 31, 2006 and this is the appropriate effective date for the award of service connection.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the findings and conclusions contained in the record dated from prior to the grant of service connection.  VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, regardless of whether the records are in Federal custody.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records and records of VA treatment.  Therefore, VA has complied with the VCAA's duty to assist


ORDER

The claim for an effective date earlier than August 13, 2008 for the award of service connection for bilateral sensorineural hearing loss is dismissed. 

Entitlement to an effective date of May 31, 2006, but not earlier, for the award of service connection for bilateral tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


